UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-6553


RAYSHAWN KALIF PEARSON,

                Plaintiff - Appellant,

          v.

RICHARD TURNER; BILL BYARS,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Beaufort.   Timothy M. Cain, District Judge.
(9:12-cv-01747-TMC)


Submitted:   September 24, 2013          Decided:   September 26, 2013


Before NIEMEYER and       THACKER,   Circuit   Judges,   and   HAMILTON,
Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Rayshawn Kalif Pearson, Appellant Pro Se. Anne Ross Culbreath,
Charles Franklin Turner, Jr., TURNER, PADGET, GRAHAM & LANEY,
PA, Greenville, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Rayshawn      Kalif    Pearson    appeals    the    district     court’s

order accepting the recommendation of the magistrate judge and

denying relief on his 42 U.S.C. § 1983 (2006) complaint.                         We

have     reviewed    the     record    and    find      no   reversible      error.

Accordingly, we affirm for the reasons stated by the district

court.     Pearson v. Turner, No. 9:12-cv-01747-TMC (D.S.C. Mar.

18, 2013).       We dispense with oral argument because the facts and

legal    contentions      are    adequately    presented       in   the   materials

before    this    court    and    argument   would   not     aid    the   decisional

process.



                                                                            AFFIRMED




                                         2